Case 1:18-cv-00613-TWP-TAB Document 48 Filed 12/06/19 Page 1 of 1 PageID #: 335



                      IN THE UNITED STATES DISTRICT COURT
                             Southern District of Indiana
                                Indianapolis Division


 GARY W. BROOKS,                              )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     ) Case No. 1:18-cv-00613-TWP-TAB
                                              )
                                              )
 CITY OF CARMEL, Acting by and                )
 through its Legal Department, and            )
 DOUGLAS C. HANEY,                            )
                                              )
               Defendants.                    )


             ORDER VACATING JURY TRIAL AND REMAINING
            CORRESPONDING CASE MANAGEMENT DEADLINES

       The parties, by respective counsel, having filed their Joint Motion to Vacate

 Jury Trial and Remaining Corresponding Case Management Deadlines, and the

 Court, being duly advised in the premises, now GRANTS said motion.

       IT IS THEREFORE ORDERED                 that the final pretrial set December 31,

 2019 and     the    jury   trial   set   January   27,   2020, are VACATED. This

 matter is RESCHEDULED for final pretrial on July 15, 2020 at 2:00 p.m. in Room

 330 and trial by jury on August 10, 2020 at 9:00 a.m. in Courtroom 344, Birch

 Bayh Federal Building and U.S. Courthouse, Indianapolis, Indiana. The CMP

 deadlines are adjusted accordingly.


              Date: 12/6/2019                   ________________________
                                                Hon. Tanya Walton Pratt, Judge
                                                United States District Court
                                                Southern District of Indiana


 Service statement pursuant to Local Rule 5.5(d):                (Service will be made

 electronically on all ECF-registered counsel of record)
